Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered May 1, 1984, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the second and third degrees, and sentencing him to concurrent terms of 15 years to life, 3 years to life and 1 to 3 years, respectively, unanimously affirmed.
Defendant’s contentions are unreviewable, since he has failed to produce a copy of the audiotape whose admission into evidence is at issue. Although portions of the tape are quoted in the record, it appears that the challenge to its admissibility cannot be resolved without the entire tape, which has become unavailable through no fault of the People. Even assuming arguendo that the trial court erred in admitting the tape under the coconspirator’s exception to the hearsay rule, such error was harmless in light of the other overwhelming evidence of guilt. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.